                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

JAMMIE MARTIN                                    §

VS.                                              §                CIVIL ACTION NO. 1:20cv473

F.J. GARRIDO                                     §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Jammie Martin, an inmate confined at the Federal Correctional Institution at

Beaumont, Texas, proceeding pro se, filed the above-styled petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to 28 U.S.C. § 636 and applicable orders of this Court. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending the petition be dismissed without prejudice for failure to exhaust administrative

remedies.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Petitioner filed objections to the Report

and Recommendation. The court must therefore conduct a de novo review of the objections.

       Petitioner contends he has not been awarded Earned Time Credits as provided for under 18

U.S.C. § 3632(d)(4)(A). Petitioner claims he should not be required to exhaust administrative

remedies in this situation because attempting to do so would be futile.

       After careful consideration, the court concludes petitioner’s objections are without merit and

should be overruled. As a general matter, a federal prisoner must exhaust his administrative

remedies before seeking habeas relief in federal court under Section 2241. Fuller v. Rich, 11 F.3d

61, 62 (5th Cir. 1994); Rourke v. Thompson, 11 F.3d 47, 49 (5th Cir. 1993). Exceptions to the

exhaustion requirement apply only in “extraordinary circumstances” when “administrative remedies

are unavailable or wholly inappropriate to the relief sought, or where the attempt to exhaust such
remedies would itself be a patently futile course of action.” Fuller, 11 F.3d at 62. Further, the

petition bears the burden of demonstrating the futility of administrative review. Id.

       Petitioner does not contend he has completed the administrative remedy process that is

available to him. While he asserts that completing the process would be futile, he provides no

evidence in support of his assertion. He has failed to explain why the Bureau would not consider

his request for administrative remedy in good faith and correct any error it has made in calculating

his sentence. Petitioner’s objections are therefore without merit.

                                             ORDER

       Accordingly, petitioner’s objections (doc. no. 5) are OVERRULED. The findings of fact

and conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge

(doc. no. 5) is ADOPTED. A final judgment shall be entered dismissing the petition.

                                   SIGNED this 23rd day of June, 2021.




                                                                 ____________________________
                                                                 Michael J. Truncale
                                                                 United States District Judge




                                              2
